Title: To John Adams from Joseph Willard, 13 May 1789
From: Willard, Joseph
To: Adams, John


          
            Sir,
            Cambridge May 13th. 1789.
          
          I have just received a letter from Dr Price, enclosing one to your Excellency, which he desires me to convey to you, and I now transmit it.
          Your Excellency may remember the application to you, respecting Dr Minto.— So many and weighty are the national affairs, in which you are engaged, that the Corporation can hardly expect that you should have opportunity to attend to the matter yourself; but if your son Col. Smith has made any enquiries upon the subject, I should take it as a favor, if you would let me know the result of his enquiries, the first opportunity, as the Corporation are obliged to come to the choice of a Professor, by the 23d day of the next month.
          As your Excellency’s time must be greatly taken up with the affairs of the Public, I will not infringe upon it; but ardently praying that you may have the divine blessing, in all your exertions to serve your Country, I beg leave to subscribe, / with sentiments of the highest esteem / and respect, / Sir, / your Excellency’s most humble / and obedient servant
          
            Joseph Willard.
          
        